Citation Nr: 9910951	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-48 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to service connection for chronic ankle pain 
claimed as a leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1995, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a current ankle disorder.

2. The service medical records reflect that the appellant was 
seen in December 1970 for complaints of recurrent lumbar 
back pain.  X-ray examination of the spine revealed no 
abnormalities.

3. On service separation examination in June 1971, 
examination of the spine and musculoskeletal system 
revealed no abnormalities.

4. On VA examination in October 1995, no ankle abnormalities 
were found and magnetic resonance imaging (MRI) of the 
spine revealed a small disc herniation at L5-S1.

5. The appellant testified that he injured his back during 
service and experienced chronic back pain since service 
discharge.

6. There is no competent evidence of record to link the 
current low back pathology to the appellant's period of 
active duty.


CONCLUSION OF LAW

The claims for service connection for chronic ankle pain 
claimed as a leg disorder and a back disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims:  Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
(West 1991) generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), 
cert. denied, 66 U.S.L.W. 3799 (June 22, 1998) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), Heuer and Grottveit, both supra.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  For the purpose of determining whether a claim 
is well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette, 8 Vet. App. at 76; Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  This rule does not 
mean that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, etc., in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997). 

Ankle Pain Claimed as a Leg Disorder

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
an ankle disorder.  The service medical records are entirely 
silent with respect to the presence of an ankle disorder or 
complaints of ankle pain.  Although the appellant has 
testified that he developed an ankle disorder due to stress 
fractures from marching or parachute jumps and has submitted 
lay statements from fellow soldiers who noted knowledge of 
the appellant's complaints of ankle pain during service, 
there are no documented findings within the service medical 
records to confirm the presence of stress fractures or 
complaints of ankle pain.  Significantly, on service 
separation examination in June 1971, physical examination of 
the appellant's lower extremities was normal.  Furthermore, 
the record as a whole fails to establish the presence of a 
current ankle disability.  Accordingly, in the absence of a 
current diagnosis of ankle pathology, the appellant's claim 
for service connection for an ankle disorder fails to meet 
the first requirement of a well grounded claim.  See Caluza, 
supra.

Low Back Disorder

The service medical records reflect that the appellant was 
seen in December 1970, for complaints of recurrent low back 
pain.  However, on x-ray examination no abnormalities were 
found and there were no additional back complaints reported 
during service.  On service separation examination in June 
1971, physical examination of the appellant's spine revealed 
no abnormalities.  The first evidence of record of a low back 
disorder was on VA examination in October 1995, when a small 
disc herniation was noted at L5-S1 on MRI study.  While the 
appellant has testified that he injured his back during 
service while lifting a battery from a fork-lift, and 
provided lay statements attesting to the appellant's 
complaints of back pain, the service medical records do not 
document the presence of a chronic low back disability.  
Furthermore, the appellant's testimony and statements 
regarding continuity of low back symptomatology are noted and 
he is found competent to offer such evidence with respect to 
continuity of back pain; however, there is no competent 
evidence of record to relate the current low back pathology, 
identified as a herniated nucleus pulposus, L5-S1, first 
objectively shown in 1995, to the appellant's period of 
active duty from 1969 to 1971.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
an ankle disorder and a low back disability which are related 
to his period of active duty are inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), as noted 
above, he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to his period of active duty.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

While the appellant's representative has argued that 
additional development should be undertaken in an effort to 
obtain any additional service medical records which may be 
available, they have not provided any specific information 
which would suggest that any additional records are, in deed, 
available.  In this regard, the Board notes that where the 
appellant has not met the burden of submitting evidence of a 
well-grounded claim, the VA has no duty to assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992)  
Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990); Murphy, 1 
Vet. App. at 81-82.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board further acknowledges that it has decided the 
current appeal for service connection on a different basis 
than did the RO.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that he has not been 
prejudiced by the decision herein as his claim, based upon 
the merits of the issue inherently includes the assertion 
that it meets the threshold requirement of being well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual, M21-1, and that the Board should determine whether 
the RO has followed the guidelines therein and, if not, 
remand the appeal for further development.  This manual is 
not intended to be a substantive rule, see Fugere v. 
Derwinski, 1 Vet. App. 103,106 (1990), and the representative 
has not cited to a Court decision that holds that the cited 
portions of M21-1 are substantive rules.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request in this regard.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

